DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments

Applicant’s arguments, see response to non-final, filed 07/26/2021, with respect to rejection of claims 1-20 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn in light of the newly amended claims.

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Lee et al. (US20190281290) (hereinafter Lee) discloses partition information from a coded video bitstream, the partition information being indicative of leaf node size for an I slice (0096, 0110-0116, 0311-0326; decoding reference information derived from partitioning coding units.
However Lee does not explicitly disclose the partition information being indicative of a minimum allowed quaternary tree (QT) leaf node size for an intra coded (I) slice, the minimum allowed QT leaf node size for the I slice being constrained by a threshold that is lower than a coding tree unit (CTU) size and partitioning, by the processing circuitry, a coding tree block in the I slice into coding blocks based on the minimum allowed QT leaf node size indicated by the decoded partition information, when taken in the environment of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALHA M NAWAZ whose telephone number is (571)270-5439.  The examiner can normally be reached on Flex, M-R 6:30am-3:30pm; F 8:30am-12:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe G Ustaris can be reached on 571-272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TALHA M NAWAZ/Primary Examiner, Art Unit 2483